Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 20, 2011                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  143499 (33)                                                                                                        Justices




  IN RE PAROLE OF                                                  SC: 143499
  JUSTIN CLARENCE ALDRED, JR.,                                     COA: 300391
  __________________________________


         On order of the Chief Justice, the motion for reconsideration of the order of
  August 10, 2011 is considered and it is denied because it does not appear the order was
  entered erroneously.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 20, 2011                  _________________________________________
                                                                              Clerk